11, 29 (2003) (plurality opinion). We conclude that the district court did
                  not abuse its discretion, and we
                                ORDER the judgment of conviction AFFIRMED. 1




                                                                 4.4-7tt           J.
                                                     Hardesty




                                                                                   J.




                  cc: Hon. Jerome Polaha, District Judge
                       Washoe County Alternate Public Defender
                       Attorney General/Carson City
                       Washoe County District Attorney
                       Washoe District Court Clerk




                        1 Thefast track statement submitted by the Gibbs does not comply
                  with NRAP 3C(h)(1) and NRAP 32(a)(4) because the text is not double-
                  spaced. Counsel is cautioned that the failure to comply with the
                  formatting requirements in the future may result in the imposition of
                  sanctions. See NRAP 3C(n).



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    9,